‘Case 6:20-cv-01071-GAP-GJK Document 1-1 Filed 06/17/20 Page 1 of 4 PagelD 6

Filing # 107670422 E-Filed 05/19/2020 12:01:28 PM

IN THE CIRCUIT COURT OF THE 187
JUDICIAL CIRCUIT IN AND FOR
SEMINOLE COUNTY, FLORIDA

DANIELLE BLANCO, individually CASE NO:
and NOAH BILANCO, individually
and as husband and wife,

Plaintiff,
v.

TARGET CORPORATION,
a foreign corporation,

Defendant.

COMPLAINT

Plaintiff, DANIELLE BLANCO (herein after “BLANCO”) and NOAH BLANCO (herein
afier ‘SPOUSE”), individually as husband and wife, by and through undersigned counsel and sues
the Defendam, TARGET CORPORATION, a foreign corporation, (herein after “TARGET”), and
alleges as follows:

GENERAL ALLEGATIONS
|, This is a cause of action for damages in excess of the sum Thirty Thousand Dollars
($30,000.00), cxclusive of court costs and attorneys’ fees.

2. Atall times material hereto, Plaintiffs BLANCO and SPOUSE are married to each other

and both are sui juris and residents of Seminole County, Florida.

3. Atalltimes material hereto, Defendant, TARGET CORPORATION, a foreign corporation,

is registered to do business and doing business in the State of Florida.

4, On or around November 23, 2018, and for all times material hereto prior to that date,

TARGET CORPORATION, a foreign corporation, had the exclusive ability to exercise controt

SIMON LAW GROUP, PA.
1009 Muaithind Center Contmons Bivd #212 Maitland, Florida 32751 T (407) 622-5090 F (407) 583 -4188 Page Lofd

Exhibit 1

 
Case 6:20-cv-01071-GAP-GJK Document 1-1 Filed 06/17/20 Page 2 of 4 PagelD 7

and manage the premises known as the “TARGET” located at 1201 WP Ball Blvd, Sanford, FL
32771 that Defendant, TARGET, owned on that date.

5. On November 23, 2018. on or around 9:35 pm, the Plaintiff, DANIELLE BLANCO was
lawfully upon the premises of the Defendant, TARGET. Specifically, at the time of the subject
accident, The Plaintiff, BLANCO, was in the cashier line checking out in the subject premises of
the TARGET when she slipped and fell on a foreign liquid substance on the floor suffering
permanent and scrious injuries described herein.

COUNT L: CLAIM FOR NEGLIGENCE AGAINST TARGET

6. Defendant, TARGET, owned a duty to Plaintiff, BLANCO, to provide and maintain a safe,
danger free environment for individuals such as Plaintiff, BLANCO, who was lawfully upon the
subject premises,

7. Defendant, TARGET, breached the duty owned to Plaintiff, BLANCO, by committing one
or more of the following acts of commission and/or omission:

a, Defendant, TARGET, created a dangerous and defective condition by improperly
allowing a foreign liquid substance to remain on the floor which resulted in
Plaintiff's, BLANCO’s, serious and permanent injuries more fully described
bclow;

b. Defendant, TARGET, knew of the existence of the dangerous and defective
condition or in the exercise of reasonable care should have known of the existence
of the condition;

c, Defendant TARGET, allowed the condition to exist for a length of time sufficient

in which a reasonable inspection would have disclosed the dangerous condition;

SUON LAW GROUP, P.A.
1009 Maitland Center Commons Bivd #212 Maitland, Florida 32751 ‘I (407) 622-5090 F (407) 583 -4185 Page 2 of 4
Case 6:20-cv-01071-GAP-GJK Document 1-1 Filed 06/17/20 Page 3 of 4 PagelD 8

d.

Defendant, TARGET, failed to take adequate precautionary and preventive
measures to protect individuals such as Plaintiff, BLANCO, from the reasonably
foreseeable danger when Defendant, TARGET, knew or should have known of the
extent of the danger. Additionally, Defendant, TARGET, failed to want Plaintiff of
the dangerous condition when they knew or should have known of the condition
prior to Plaintiff's accident.

Defendant, TARGET, failed to adequately and properly inspect and maintain the
floor thereby causing Plaintiff's injuries and failed to employ appropriate policies

and procedures to prevent the subject accident from occurring.

8. As a direct, proximate and foreseeable result of the negligence of Defendant, TARGET,

Plaintiff, BLANCO, was injured in and about her body and extremities and claims the following

items of damage:

a.

b,

Past, present and future loss of earning and earning capacity;

Past, present and future medical and related expenses;

Past, present and future aggravation of pre-existing condition;

Past, present and future physical and mental pain and suffering;

Past, present and future shame, humiliation, scarring, disability, discomfort,

disfigurement and the inability to lead a normal life,

9, The injuries suffered by Plaintiff, BLANCO, are permanent and continuing in their nature

~ and Plaintiff has suffered in the past and will continue to suffer in the future.

WHEREFORE, Plaintiff, DANIELLE BLANCO, demand judgment against Defendant,

TARGET CORPORATION, for compensatory damages, in an amount in excess of Thirty

SIMON LAW GROUP, PLA.

1009 Maithind Center Commons Blyd #212 Maltlund, Florida 32750 T (407) 622-5090 F (407) 583-4185 Page 3 of 4
Case 6:20-cv-01071-GAP-GJK Document 1-1 Filed 06/17/20 Page 4 of 4 PagelD 9

Thousand Dollars ($30,000.00) together with costs, interest, and any other relief that this Court
deem just and proper.
COUNT I: LOSS OF CONSORTIUM

10. Plaintiff, hereby, re-alleges and reaffirms the allegations in paragraphs one (1) through five
(5) above as if fully re-stated herein.

lL]. As a direct and proximate cause and result of Defendant’s negligence, SPOUSE has lost
the consortium, society, companionship and services of BLANCO, his wife, and has been
damaged as a result of that loss,

WHEREFORE, SPOUSE requests judgment against Defendant, for damages, together with
costs of suit and any further relief as the court may deem proper.

DEMAND FOR JURY TRIAL
Plaintiff, DANIELLE BLANCO, further demands trial by jury of all issues triable as a right
by jury.

Dated: May 19, 2020

Respectfully submitted,

SIMON LAW GROUP, P.A.

Counsel for Plaintiffs

1009 Maitland Center Commons Blvd#212
Maitland, Florida 3275 |

Telephone: (407) 622-5090

Fax: (407) 583-4185

osimon(a'simontaw group
legalassistant@simonlaw. group

By; /s/Ortavia D. Simon, Esg.
Ortavia D. Simon, Esq.
Florida Bar No.:121923

SIMON LAW GROUP, PA,
1009 Niaituad Center Commons Blvd #2!2 Maitiand, Florida 32751 T (407) 622-5090 F (407) 583 4185 Page 4 of 4
